DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/2020 and 6/13/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 10, 12, 17, 19, 21, 24, 26, 28, and 29 of U.S. Patent No. 10,833,582. Please see chart below for comparison between the instant application and the U.S. Patent.
Instant Application
U.S. Patent No. 10,833,582
1. A method of operating an integrated circuit on a semiconductor substrate, the
method comprising:
1. A method of operating an integrated circuit on a semiconductor substrate, the method comprising:
measuring, by a body voltage controller, a signal indicative of power consumption of devices on the semiconductor substrate, the body voltage controller implemented on the semiconductor substrate;
reading, by a supply controller, a logic speed measurement from a logic gate delay line, the supply controller and the logic gate delay line implemented on a semiconductor substrate;

computing, by the supply controller, a speed margin based on the logic speed measurement;
creating, by the body voltage controller, a value indicative of a modified body voltage, the creating based on the signal indicative of power consumption; and
creating, by the supply controller, a value indicative of a modified voltage, the creating based on the speed margin; and
modifying, by a body voltage converter on the semiconductor substrate, a body
voltage applied to a plurality of transistors on the semiconductor substrate, the modification responsive to the value indicative of the modified body voltage.
modifying, by a main voltage converter on the semiconductor substrate, an output voltage responsive to the value indicative of the modified voltage.


	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach a method of operating an integrated circuit on a semiconductor substrate by creating a value indicative of a modified voltage and modifying an output voltage responsive to the value indicative of the modified voltage. The instant application modifying a body voltage applied to a plurality of transistors on the semiconductor substrate while the US Patent simply modifies an output does not make the instant application patentably distinct from the US Patent.

Allowable Subject Matter
Claims 1-16 are allowable over prior art and would be in condition for allowance with resolution to the above Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Similar to the parent patent application (Patent Application No. 16/806,429 resulting in US Patent No. 10,833,582), prior art fails to specifically teach a method comprising:
measuring, by a body voltage controller, a signal indicative of power consumption of devices on the semiconductor substrate, the body voltage controller implemented on the semiconductor substrate; 
creating, by the body voltage controller, a value indicative of a modified body voltage, the creating based on the signal indicative of power consumption; and 
modifying, by a body voltage converter on the semiconductor substrate, a body voltage applied to a plurality of transistors on the semiconductor substrate, the modification responsive to the value indicative of the modified body voltage. Accordingly, the presently claimed invention would be in condition for allowance with a timely filed Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115